UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For transition period from to Commission file number: 000-27648 MAGICJACK VOCALTEC LTD. (Exact name or Registrant as specified in this charter) STATE OF ISRAEL (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 12 BENNY GAON STREET, BUILDING 2B POLEG INDUSTRIAL AREA, NETANYA, ISRAEL 42504 (Address of principal executive offices, including zip code) (561) 749-2255 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated fileroAccelerated filerxNon-accelerated fileroSmaller reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x There were 19,067,818 shares of ordinary shares with no par value outstanding at October 26, 2012. TABLE OF CONTENTS PART I FINANCIAL INFORMATION ITEM 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets (Unaudited) 3 Condensed Consolidated Statements of Operations (Unaudited) 4 Condensed Consolidated Statements of Comprehensive Income (Loss) (Unaudited) 5 Condensed Consolidated Statements of Stockholders' Deficit (Unaudited) 6 Condensed Consolidated Statements of Cash Flows (Unaudited) 7 - 8 Notes to Condensed Consolidated Financial Statements (Unaudited) 9 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 31 ITEM 4. Controls and Procedures 32 PART II: OTHER INFORMATION ITEM 1. Legal Proceedings 33 ITEM 1A. Risk Factors 33 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 ITEM 3. Defaults Upon Senior Securities 34 ITEM 4. Mine Safety Disclosures 34 ITEM 5. Other Information 34 ITEM 6. Exhibits 35 DEFINITIONS In this quarterly report on Form 10-Q, unless the context otherwise requires: · references to “magicJack VocalTec,” the ”Company,” “we,” “us” or “our” are to magicJack VocalTec Ltd., a company organized under the laws of the State of Israel (the “Registrant”), and its subsidiaries; · references to “ordinary shares”, “our shares” and similar expressions refer to the Registrant’s Ordinary Shares, no par value; · references to “$” or “dollars” are to U.S. dollars and all references to “NIS” are to New Israeli Shekels. Except as otherwise indicated, financial statements of, and information regarding, magicJack VocalTec are presented in U.S. dollars; · references to the “Exchange Act” are to the Securities Exchange Act of 1934, as amended; · references to “NASDAQ” are to the NASDAQ Global Stock Market;and · references to the “SEC” are to the United States Securities and Exchange Commission. PART I – FINANCIAL INFORMATION ITEM 1.Consolidated Financial Statements MAGICJACK VOCALTEC LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) September 30, December 31, ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Marketable securities, at fair value Accounts receivable, net of allowance for doubtful accounts and billing adjustments of $30,802 and $24,813, respectively Inventories Deferred costs Deposits and other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill Deposits and other non-current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Deferred revenue, current portion Total current liabilities Deferred revenue, net of current portion Other non-current liabilities Total liabilities Commitments and contingencies (Note 10) Stockholders' deficit: Ordinary shares, No par value; 100,000 shares authorized; 24,726 and 24,344 shares issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Treasury stock, at cost (5,458 and 3,170 shares, respectively) ) ) Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to condensed consolidated financial statements. 3 MAGICJACK VOCALTEC LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share information) For the Three Months Ended For the Nine Months Ended September 30, September 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Net revenues $ Cost of revenues Gross profit Operating expenses: Advertising General and administrative Research and development Total operating expenses Operating income (loss) ) Other income (expense): Gains on investments Interest and dividend income 86 Interest expense ) Fair value gain on common equity put options Other income, net 10 4 31 26 Total other income Income (loss) before income taxes ) Income tax expense 29 23 78 75 Net income (loss) $ $ ) $ $ Income (loss) per ordinary share: Basic $ $ ) $ $ Diluted $ $ ) $ $ Weighted average ordinary shares outstanding: Basic Diluted See accompanying notes to condensed consolidated financial statements. 4 MAGICJACK VOCALTEC LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (in thousands) For the Three Months Ended For the Nine Months Ended September 30, September 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Net income (loss) $ $ ) $ $ Other comprehensive (loss) income: Net unrealized (loss) gain on marketable securities ) ) ) Comprehensive income (loss) $ $ ) $ $ See accompanying notes to condensed consolidated financial statements. 5 MAGICJACK VOCALTEC LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIT (in thousands) Common Stock Additional Paid-in Capital Accumulated Other Comprehensive Loss Treasury Stock Accumulated Deficit Total Stockholders'Deficit Number Amount Number Amount Balance, January 1, 2012 $ $ $ ) ) $ ) $ ) $ ) Exercise of ordinary share options - Share based compensation 29 - 75 - Ordinary shares issued for purchase of intangible assets 85 - Purchase of treasury stock - - - ) ) - ) Contributed services - - 60 - 60 Release of unrealized loss on marketable secutities to realized gain on investments - Unrealized loss on marketable securities - - - ) - - - ) Net income - Balance, September 30, 2012 (unaudited) $ $ $ ) ) $ ) $ ) $ ) See accompanying notes to condensed consolidated financial statements. 6 MAGICJACK VOCALTEC LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) For the Nine Months Ended September 30, (Unaudited) (Unaudited) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for doubtful accounts and billing adjustments Stock-based compensation Depreciation and amortization Deferred income tax provision 71 70 Interest expense - non-cash Gain on sale of investments ) ) Fair value gain on common equity put options ) ) Contributed services 60 56 Decrease (increase) in operating assets: Accounts receivable ) ) Inventories ) Deferred costs ) Deposits and other current assets ) ) Deposits and other non-current assets 34 Increase (decrease) in operating liabilities: Accounts payable ) Accrued expenses and other current liabilities Deferred revenue Other non-current liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Purchases of investments ) ) Sales of investments Purchases of property and equipment ) ) Acquisition of intangible assets ) ) Net cash provided by (used in) by investing activities ) Cash flows from financing activities: Purchase of treasury stock ) ) Proceeds from sale of common equity put options Proceeds from exercise of ordinary share options Payment of other non-current liabilities ) - Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to condensed consolidated financial statements. 7 MAGICJACK VOCALT LTD. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS, CONTINUED (in thousands) For the Nine Months Ended September 30, (Unaudited) (Unaudited) Supplemental disclosures: Interest paid $
